
	
		III
		110th CONGRESS
		2d Session
		S. RES. 609
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2008
			Mrs. Murray (for
			 herself, Mr. Bond,
			 Mr. Roberts, and
			 Mrs. McCaskill) submitted the following
			 resolution; which was referred to the Committee on Armed
			 Services
		
		RESOLUTION
		Recognizing the need for rapid
		  recapitalization of the KC–135 aerial refueling fleet through re-competition of
		  the United States Air Force's KC–X solicitation.
	
	
		Whereas aerial refueling tankers are the backbone of the
			 worldwide airpower capability of the United States;
		Whereas the United States Air Force fleet of KC–135 aerial
			 refueling tankers is aging and needs to be recapitalized; and
		Whereas recapitalization of the KC–135 medium-sized aerial
			 refueling tanker is the top acquisition priority of the United States Air
			 Force: Now, therefore, be it
		
	
		That the Senate—
			(1)encourages the
			 United States Air Force to quickly re-compete the KC–X solicitation on the
			 terms the Government Accountability Office (GAO) recommended in its June 18,
			 2008, decision;
			(2)recognizes that a
			 rapid, thorough, and fair re-competition under the terms of the original KC–X
			 request for proposals is the best way to provide the United States Air Force
			 with next-generation aerial refueling tanker capability in a timely
			 manner;
			(3)recognizes that
			 the KC–X solicitation is the first phase of a three-phased strategy for
			 recapitalizing the tanker fleet, and that the KC–X solicitation should be based
			 on a full and transparent competition to select a single aircraft design;
			 and
			(4)supports the
			 recommendation of the Government Accountability Office that the Air
			 Force reopen discussions with the offerors, obtain revised proposals,
			 re-evaluate the revised proposals, and make a new source selection decision,
			 consistent with this decision.
			
